Title: From Thomas Jefferson to Robert Pollard, 12 August 1795
From: Jefferson, Thomas
To: Pollard, Robert



Sir
Monticello Aug. 12. 95.

I have recieved your favor of the 9th. inst. and now inclose you a draught on Mr. Barnes for 1090.D. 75c. at 30. days sight for the purchase of Mr. Harrison’s six shares in the James river canal. You will be pleased to have the conveyance made to Mr. William Short. I think I shall stop here in the purchases of James river shares, unless you should know of any person who from particular circumstances would be disposed to sell so much cheaper as to make the purchase an object. I am with esteem Dear Sir Your most obedt servt

Th: Jefferson


P.S. The price of nails always desireable lest I should over charge and disoblige my customers.

